                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION


 YSLETA DEL SUR PUEBLO, a federally                   §
 recognized sovereign Indian tribe,                   §
                                                      §
                   Plaintiff                          §
 V.                                                   §              EP-17-CV-00162-DCG
                                                      §
 CITY OF EL PASO,                                     §
                                                      §
                   Defendant,                         §

                           MEMORANDUM OPINION AND ORDER


        Presently before the Court is Defendant City of El Paso's ("City") "Motion for Summary

Judgment" (ECF No. 56) ("City's Motion") and Plaintiff Ysleta del Sur Pueblo's ("Pueblo")

"Motion for Summary Judgment" (ECF No. 57) ("Pueblo's Motion"). For the reasons that

follow, the Court GRANTS IN PART and DENIES IN PART the City's Motion.

                                         1.   BACKGROUND


        PlaintiffYsleta Del Sur Pueblo is a federally recognized Indian Tribe.' In May 2017, the

Pueblo brought this declaratory judgment action, pursuant to 28 U.S.C. §§ 1331,1362, and 2201.

It seeks judicial confirmation of the Pueblo's title to 111.73 acres of real property ("Property")

encompassed bywhat is described as "the Ysleta Grant";^ the Pueblo alleges that it is the owner

of the Property under the 1751 Spanish Land Grant.^ It also asks the Court to enjoin the City

from claiming any estate, right, title, or interest in or to the Property."*


        ' Verified Compl. for Declaratory J. ConfirmingTitle to Real Prop. ^ 1 [hereinafter "Complaint"],
ECF No. 1.


        ^Id^S.

        ^Id^^ 27-29.

        Ud at 6.
       On July 29,2019, the City filed its instantmotionfor summaryjudgment. See City's

Mot., ECF No. 56. That same day, the Pueblo also filed its instant motion for summary

judgment. See Pueblo's Mot., ECF No. 57.

                                        II.   DISCUSSION


       By its Motion, the City asserts that the Court should grant summary judgment in its favor

because: (1) no dispute of facts exists regarding the absence of a 1751 Spanish Land Grant

confirmed by a 1825 survey the Mexican government conducted; (2) the Court lacks subject-

matter jurisdiction because the 1751 Spanish Land Grant has not been confirmed by Congress;

(3) the Pueblo's claim is barred by the doctrine of laches; and (4) the State of Texas is a Federal

Rule of Civil Procedure 19 required party which cannot be joined, and the resulting unavoidable

prejudice to the State requires dismissal under Rule 19(b). City's Mot. at 3, 6,19, 26.

       By its Motion, the Pueblo argues that the Court should grant summary judgment in its

favor because: (1) the Pueblo had official legal status as a "Pueblo de Indios" under Spanish

colonial law, which meant that Spanish colonial law afforded the Pueblo's lands full protection

as to prohibiting Spanish settlement on Indian lands, its privatization, and its alienation or

conveyance to non-Indians; and (2) the Indian Non-Intercourse Act applies to the Property it

claims. Pueblo's Mot. at 2,10.

       As a preliminary matter, the Court addresses the City's contention that the Court lacks

subject-matter jurisdiction to decide the Pueblo's claim on the merits. When dismissal is sought

for lack of subject-matter jurisdiction, the proper procedural form is a Rule 12(b)(1) motion to

dismiss, not summary judgment. Stanley v. Cent. Intelligence Agency, 639 F.2d 1146, 1157 (5th

Cir. 1981). Although the City filed a motion seeking summary judgment against the Pueblo, the

Court construes the City's Motion as a motion to dismiss for lack of subject-matter jurisdiction




                                                 -2-
anda motion for summary judgment in the alternative. See United States v. One 1988 Dodge

Pickup, 959 F.2d 37, 39 (5th Cir. 1992) ("[I]tis clear that the proper characterization of the

motion for these purposes is not determined by the label that the motion bears."); Med.

Components, Inc. v. Osiris Med., Inc., 226 F. Supp. 3d 753, 760 (W.D. Tex. 2016) (construing a

motion for summaryjudgment as a motion to dismiss for lack of subject-matterjurisdiction).

        "When considering a Rule 12(b)(1) motion to dismiss with a motion for summary

judgment in the alternative, we must determine if subject matter jurisdiction is present before

considering the substantive arguments of the summary judgment motion." Cupit v. United

States, 964 F. Supp. 1104, 1106 (W.D. La. 1997) (citing Stanley, 639 F.2d at 1157). Thus, the

Court will first address subject-matter jurisdiction in this case and will only consider the merits

of both summary judgment motions if dismissal is unwarranted.

    A. Standard for Dismissal for Lack of Subject-Matter Jurisdiction

       "Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute ...." Kokkonen v. Guardian Life Insurance Co., ofAm.,

511 U.S. 375, 377 (1994). But "[wjithout jurisdiction[,] the court cannot proceed at all in any

cause." Steel Co. v. Citizensfor a Better Env., 523 U.S. 83, 94 (1998) (quoting Ex parte

McCardle, 1 Wall. 506, 514 (1868)). Federal courts are under a mandatory duty to dismiss a suit

over which it has no jurisdiction. Stanley, 639 F.2d at 1157 (internal citations omitted). A court

may properly dismiss a case for lack of subject-matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case. Home Builders Ass'n ofMississippi, Inc.

V. City ofMadison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998).

       "In considering a challenge to subject matter jurisdiction, the district court is 'free to

weigh the evidence and resolve factual disputes in order to satisfy itself that it has the power to




                                                 -3-
hear the case.'" Flores v. PompeOy 936 F.3d 273, 276 (5th Cir. 2019) (quoting Krim v.

pcOrder.com, Inc., 402 F.3d 489,494 (5th Cir. 2005)). A district court may dispose of a motion

to dismiss or lack of subject matterjurisdiction based"on (1) the complaintalone; (2) the

complaint supplemented by undisputed facts; or (3) the complaint supplemented by undisputed

facts plus the court's resolution of disputed facts." Id. (quoting Robinson v. TCI/US W.

Commc 'ns Inc., U7¥.3d 900, 904 (5th Cir. 1997)).

    B. The Pueblo Asserts Federal Question Jurisdiction Under 28 U.S.C. §§ 1331 and
        1362


       The Pueblo asserts that the Court has subject-matter jurisdiction to consider its claim

under 28 U.S.C. § 1331 for federal question jurisdiction and under 28 U.S.C. § 1362 for civil

lawsuits brought by Indian tribes. Compl. H6. Both § 1331 and § 1362 contain identical

"arising under" language. Compare 28 U.S.C. § 1331 ("The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties ofthe United

StatesJ*') (emphasis added) with 28 U.S.C. § 1362 ("The district courts shall have original

jurisdiction of all civil actions, brought by any Indian tribe or band with a governing body

recognized by the Secretary of the Interior, wherein the matter in controversy arises under the

Constitution, laws, or treaties ofthe United States.") (emphasis added). Section 1362 was

enacted when § 1331 had a monetary requirement, similar to that now found in 28 U.S.C. §

1332, and was intended to permit Indian tribes to proceed in federal court even when the

jurisdictional amount could not be met:

       The purpose of the proposed legislation is to provide that the district courts are to
       have original jurisdiction of all civil actions brought by Indian tribes or bands
       wherein the matter in controversy arises under the Constitution, laws, or treaties of
       the United States. These civil actions would therefore be permitted without regard
       to the $10,000 jurisdictional amount provided in section 1331(a) of title 28, when
       brought by an Indian tribe or band under the authority of the new section added by
       the bill.




                                                 -4-
H.R. Rep. 89-2040 as reprinted in 1966 U.S.C.C.A.N. 3145,3146;see also OneidaIndian Nation

ofK Y. Statev. Oneida Cty., New York, 414U.S. 661,663 (1974) [hereinafter ''OneidaF] (noting

the same); Ponca Tribe ofIndians ofOkla. v. Contl Carbon Co., 439 F. Supp. 2d 1171, 1174-75

(W.D. Okla. 2006) (same). The Supreme Court has also noted that § 1362 may grant federal

jurisdiction over a claim brought by an Indian tribe where the claim was one which the United

States could have brought on the tribe's behalf. See Moe v. Confederated Salish and Kootenai

Tribes ofFlathead Reservation, 425 U.S. 463, 474 (1976) ("We think that the legislative history

of § [1]362, though by no means dispositive, suggests than in certain respects tribes suing under

this section were to be accorded treatment similar to that of the United States had it sued on their


behalf.").

        At any rate, the statutory language and Supreme Court precedent indicate that § 1362 does

not provide federal court jurisdiction to a claim merely because it is brought by a federally

recognized Indian tribe. Ponca Tribe, 439 F. Supp. 2d at 1174; Charrier v. Bell, 547 F. Supp. 580,

584 (M.D. La. 1982) ("Although the federal government has long had a special relation to the

American Indian, the Congress has not provided for jurisdiction in the federal courts merely

because an Indian Tribe is a party to the action."). Indeed, § 1362 will provide a jurisdictional

basis for an Indian tribe's claims only ifthey satisfy the "arises under" requirement of § 1331. See

Mescalero Apache Tribe v. Martinez, 519 F.2d 479, 483 (10th Cir. 1975) ("[Section] 1362 does

not in our view dispense with the necessity of showing the presence of a federal question.... [I]n

order for jurisdiction to attach under [§] 1362, the matter in controversy, and we emphasize that

phrase, must itself sirise under the Constitution, laws, or treaties of the United States."); Ponca

Tribe, 439 F. Supp. 2d at 1175. The Court now turns to whether the Pueblo's claim satisfies the

"arises under" requirement of § 1331.



                                                -5-
    L Federal Question Jurisdiction

        Under 28 U.S.C. § 1331, federal courts have federal question jurisdiction over any case

that "arises under" the laws of the United States. Verlinden B.V. v. C Bank ofNigeria^ 461 U.S.

480,494 (1983). "A federal question exists 'only in those cases in which a well-pleaded

complaint establishes that either federal law creates the cause of action or that the plaintiffs right

to relief necessarily depends on resolution of a substantial question of federal law.'" Singh v.

Duane Morris LLP, 538 F.3d 334, 337 (5th Cir. 2008) (quoting Franchise Tax Bd. v. Constr.

Laborers Vacation Tr., 463 U.S. 1,27-28 (1983)). But "[wjhen a federal claim appears on the

face of the complaint, 'dismissal for lack of subject matter jurisdiction is only proper in the case

of a frivolous or insubstantial claim, i.e., a claim which has no plausible foundation or which is

clearly foreclosed by a prior Supreme Court decision.'" Young v. Hosemann, 598 F.3d 184,188

(5th Cir. 2010) (quoting Bell v. Health-Mor, 549 F.2d 342, 344 (5th Cir. 1977)).

        The Pueblo invokes the Treaty of Guadalupe Hidalgo^ between the United States and

Mexico after the Mexican War as the basis for its declaratory judgment suit. Compl.         6. The

Pueblo pleaded that its asserted right to the Property derives from the 1751 Spanish Land Grant

that is allegedly "recognized by federal law, and the laws of Spain and Mexico, and preserved by

the United States in the Treaty of Guadalupe Hidalgo." Id. Specifically, the Pueblo alleges that

Article VIII of the Treaty of Guadalupe Hidalgo guaranteed citizens within the affected areas,

which at the time included the Pueblo, protection of their land titles upon the transfer of

sovereign authority from Mexico to the United States. Id. II16. On that basis, the Pueblo asks

the Court to enter declaratory judgment to confirm that it is and has been the rightful holder of

title to the Property since the 1751 Spanish Land Grant—allegedly preserved by the Treaty of


       ' Treaty of Peace, Friendship, Limits, and Settlement between the United States of America and
the Mexican Republic, 9 Stat. 922.


                                                 -6-
Guadalupe Hidalgo—and to declare that the City "ha[s] no estate, right, title or interest in or to

the Property." Id. at 6,

       In its motion for lack of subject-matter jurisdiction, the City argues that the Pueblo's

allegation that the Treaty of Guadalupe Hidalgo guaranteed the protection of Spanish land grants

"overlooks the requirementof a confirmation or recognition of title by the United States." City's

Mot. at 8. Further, the City contends that prior Supreme Court decisions make clear that Spanish

and Mexican land grants that were not validl'y confirmed by Congress after the Treaty of

Guadalupe Hidalgo are judicially unenforceable—^and thus, foreclosed under federal law. Id. at

8-9; City's Resp. in 0pp. at 13 (ECF No. 58).

       After due consideration, the Court is of the view that the Pueblo's claim does not raise a

federal question because of two reasons: (1) the predicate cause of action for the Pueblo's

declaratory judgment suit is based on state law, not federal law; and (2) the Pueblo's asserted

right to the Property is not a federally derived right and does not involve a substantial federal

issue. Further, even if a federal claim appears on the face of the Pueblo's Complaint, established

Supreme Court precedent.has foreclosed the authority of federal courts to determine the validity

of the Pueblo's claim to the land. The Court addresses its conclusions in that order.

   a. The Pueblo *s Predicate Cause ofActionfor Declaratory Reliefis Based on State
       Law, Not Federal Law.

       The Declaratory Judgment Act allows federal courts to declare the rights and legal

relations of any interested party. Hurd v. BAG Home Loans Servicing, LP, 880 F. Supp. 2d 747,

769 (N.D. Tex. 2012); 28 U.S.C. §§ 2201-2202. Since the Declaratory Judgment Act is only a

procedural device that creates no substantive rights, the plaintiffs declaratory relief must be

premised on an independent cause of action. Sid Richardson Carbon & Gasoline Co. v.

Interenergy Res., Ltd., 99 F.3d 746, 752 n. 3 (5th Cir. 1996) accord Ayers v. Aurora Loan Servs.,
LLC, 787 F. Supp. 2d 451, 457 (E.D. Tex. 2011). However, in its Complaint, the Pueblo does

not explicitly include an underlying cause of action for its declaratory judgment suit. Given the

relief sought, the Court construes the predicate cause of action for the Pueblo's declaratory relief
to beanaction to quiet title. See Duncan v. Bank ofNew York Mellon, SA-13-CA-88-FB, 2013
WL 12394351, at *10 (W.D. Tex. May 1, 2013), report and recommendation adopted sub

nom. Duncan v. Bank ofNew York Mellonas Tr. for Certificateholders ofCWABS, Inc., CV SA-

13-CA-88-FB, 2013 WL 12394009 (W.D. Tex. June 24, 2013) (dismissing as redundant

plaintiffs' declaratory judgment action askingthe court to declare that defendants have no

interest in a property because it was a duplicate of plaintiffs' claim to quiet title of the same

property). Actions to quiet title are causes of actiononly rooted in state law because "there is no

general federal cause of action for quieting title to land." Vigil v. Hughes, 509 F. App'x. 796,

797 (10th Cir. 2013).

       Further, "the mere presence of a federal issue in a state cause of action does not

automatically confer federal question jurisdiction." Merrell Dow Pharms, Inc. v. Thompson, 478

U.S. 804, 813 (1986). "[Cjourts have ... held consistently that only [United States] treaties

with a specific provision permitting a private action, or one to be clearly inferred, may suffice as

the basis for federal jurisdiction. Otherwise, no cause of action is stated and no federal law

applicable in the claim presented." El Paso Cty. Water Imp. Dist. No. 1 v. Intl. Boundary and

Water Comm'n., U.S. Sec., 701 F. Supp. 121,124 (W.D. Tex. 1988) (quoting Hanoch Tel-Oren

V. Libyan Arab Republic, 517 F. Supp. 542, 546 (D.D.C. 1981 (collecting cases), affd, 726 F.2d

774 (D.C. Cir. 1984), cert, denied, 470 U.S. 1003 (1985)).

       The Fifth Circuit and other courts have consistently held that the Treaty of Guadalupe

Hidalgo does not provide for a private action, or that one could be clearly inferred from it, and




                                                 -8-
thus, that plaintiffs cannot transform their state lawproperty claims into federal questions by

simply referring to Treaty. See, e.g., Huckins v. Duval Cty., Fla., 286 F.2d 46, 49 (5th Cir. 1960)

(noting that"[i]t is not enough for the plaintiffs to show that theirclaim is dependent upon a

treaty" to createfederal questionjurisdiction over a land ownership dispute); Vigil, 509 F. App'x

at 798 (affirming district court's holding that the Treaty of Guadalupe Hidalgo did not create

federal jurisdiction for plaintiffs claims about disputed ownership of the land); Santa Cruz Cty.

V. Rattlesnake Properties, LLC, 16-CV-05010-LHK, 2017 WL 462407, at *3 (N.D. Cal. Feb. 3,

2017) (holding that plaintiffs reliance on the Treaty of Guadalupe Hidalgo was "insufficient to

confer federal subject matter jurisdiction over plaintiffs state law claims."); Garcia v. Purdy, 13-

CV-0234 MCA/KBM, 2014 WL 12796880, at *13 (D.N.M. Mar. 11, 2014) (noting that

plaintiffs claim concerned only whether he had a property interest in a right of way and whether

defendants wrongfully interfered with that property interest, and holding that plaintiff "cannot

transform his state law property claim into a federal question merely by referring to the Treaty of

Guadalupe Hidalgo.").

       Therefore, the Pueblo's state-law claim to quiet title does not "arise under" federal law

because it is not a cause of action provided by the Treaty of Guadalupe Hidalgo or created by

other federal law. Nor does the Pueblo's claim necessarily depend on the resolution of a

substantial question of federal law merely because it refers to the Treaty of Guadalupe Hidalgo.

See Vigil, 509 F. App'x. at 797-98 ("The only federal issue [plaintiff] asserts on appeal is that

his grandmother's original claim was based on a federal treaty. But even accepting that

contention as correct, this historical fact does not raise a 'federal issue ... that is actually

disputed and substantial.'" {yyaoimg Nicodemus v. Union Pac. Corp., 440 F.3d 1227, 1232 (10th

Cir. 2006)).




                                                   -9-
    b. Pueblo *sAsserted Right to the Property is Not a Federally Derived Property Right
       and Supreme Court Precedent Has Foreclosed the Authority of Federal Courts
        to Determine the Validity ofthe Pueblo's Claim to the Land,

        In response to the City's contention about subject-matterjurisdiction, the Pueblo relies on

Oneida /, 414 U.S. 661 (1974), and its progeny in asserting that the Court has jurisdiction imder

§ 1331 and § 1362 because of its special posture as an Indian tribe and because its claim involves

asserted rights to land premised on the Treaty of Guadalupe Hidalgo. Pueblo's Resp. in 0pp. at

10-11 & n. 19 (ECF No. 60). However, the Court is of the view that Pueblo's reliance on

Oneida Us misplaced because Oneida I dots not support its argument that the Pueblo's

Complaint is rooted in federal law.

       To be sure, as the United States Supreme Court held in Oneida /, "Indian title is a matter

of federal law." Oneida 7,414 U.S. at 670. In Oneida 7, the Indian tribe prayed for damages for

Indian land cessions to the State of New York that were alleged to be invalid when they were

executed in the 1780's and 1790's because they were in violation of the Nonintercourse Act, 25

U.S.C. § 177^—forbidding the conveyance of Indian lands without the consent of the United

States. Id. at 664-65. The district court dismissed the case for lack of subject-matter jurisdiction

after it ruled that the tribe's cause of action was created under state law and that the "necessity of


       ^The Nonintercourse Act provides that:

       No purchase, grant, lease, or other conveyance of lands, or of any title or claim thereto
       from any Indian nation or tribe of Indians, shall be of any validity in law or equity, unless
       the same be made by treaty or convention entered pursuant to the Constitution. Every
       person who, not being employed under the authority of the United States, attempts to
       negotiate such treaty or convention, directly or indirectly, or to treat with any such nation
       or tribe of Indians for the title or purchase of any lands by them held or claimed, is liable
       to a penalty of $1,000. The agent of any State who may be present at any treaty held with
       Indians under the authority of the United States, in the presence and with the approbation
       of the commissioner of the United States appointed to hold the same, may, however,
       propose to, and adjust with, the Indians the compensation to be made for their claim to
       lands within such State, which shall be extinguished by treaty.

25 U.S.C. § 177.


                                                   -10-
interpreting a federal statute or treaties to resolve a potential defense was deemed insufficient to

sustain federal question jurisdiction." Id. at 665. The Second Circuit affirmed the district court's

holding. Id.

        The Supreme Court reversed the district court's dismissal, holding that, while the tribe's

claim was essentially a possessory action, "the complaint asserted a current right to possession

conferred by federal law, wholly independent of state law." Id. at 666. First, the Supreme Court

reasoned that Indian title or the aboriginal right of occupancy—^the Indian tribes' recognized

right of occupancy in the lands they occupied "from time immemorial" to the time the colonists

arrived—^"became the exclusive province of federal law after the United States was organized

and the Constitution adopted." Id. at 667. Second, the Supreme Court noted that "[t]he Federal

Government took... steps to deal with the Indians through treaty, the principal purpose often

being to recognize and guarantee the rights of Indians to specified areas of land." Id. And third,

the tribe's complaint alleged a violation of the Nonintercourse Act, which reasserted the primacy

of federal law with respect to aboriginal right of occupancy by making the power of Congress

supreme as to extinguishing Indian title. Id. at 668-69. Hence, the Supreme Court concluded

that:


        Given the nature and source of the possessory rights of Indian tribes to their
        aboriginal lands, particularly when confirmed by treaty, it is plain that the
        complaint asserted a controversy arising under the Constitution, laws, or treaties of
        the United States within the meaning of the United States within the meaning of
        both[§] 1331 and [§] 1362.

Id. at 661.


        However, for the reasons that follow, the Court concludes that Oneida I is distinguishable

from the Pueblo's case and thus, does not support its argument that its Complaint is rooted in

federal law. Pueblo's Resp. in 0pp. at 10-11 & n. 19.




                                                 IT
        First, as the City points out, the Pueblo's Complaint does notassert a right to possession

based on an aboriginal right of occupancy—Indian title—like the one asserted in Oneida I.

City's Resp. in 0pp. at 15. A tribe canestablish aboriginal title by "immemorial occupancy ...

to the exclusion of other Indians." N. W. Bands ofShoshone Indians v. UnitedStates, 324 U.S.

335, 338 (1945); see also Mashpee Tribe v. Secretaryofthe Interior, 820 F.2d 480,481-82 (1st

Cir. 1987) ("An Indian tribe establishes aboriginal title by showing that it has inhabited the land

'from time immemorial.'") (quoting Cty. ofOneida v. Oneida Indian Nation, 470 U.S. 226, 234

(1985) [hereinafter ''Oneida //"]). The tribe does not have to trace its aboriginal title to a vmtten

document or land grant, but the tribe must show "historical evidence of the tribe's long-standing

physical possession of the land." Greene v. Rhode Island, 398 F.3d 45, 50 (1st Cir. 2005)

(quoting Zuni Indian Tribe v. United States, 16 Cl. Ct. 60, 671 (1989)).

        Here, the Pueblo's Complaint clearly alleges that its tribe "[was] relocated by the Spanish

from the Pueblo of Isleta, New Mexico, to [its] current locations between 1680 and 1682" and

that "[i]n 1751, Spain granted the [Property]" to its members as communal property. Compl. fl

8-9. As such, the Pueblo's claim clearly involves non-aboriginal occupancy rights because the

source of its alleged rights derives from a treaty by a prior sovereign, not from historical

evidence of the Pueblo's long-standing physical possession of the Property "from time

immemorial" to the time the colonists arrived. See Miami Tribe ofOkl. v. United States, 175 F.

Supp. 926,936 (Ct. Cl. 1959) (discussing non-aboriginal occupancy rights) ("Where Congress

has by treaty or statute conferred upon the Indians or acknowledged in the Indians the right to

permanently occupy and use land, then the Indians have a right or title to that land which has

been variously referred to in court decisions as 'treaty title', 'reservation title', 'recognized title',

and 'acknowledged title.'"); Seneca Nation ofIndians v. New York, 382 F.3d 245, 261 n. 17 (2d




                                                   12-
Cir. 2004) (noting thatthe principles used to analyze the extinguishment of Indian right of

occupancy granted by United States treaties and statutes are equally applicable to Indian treaties

negotiated by Great Britain, a prior sovereign).

       Second, Pueblo's claim of a non-aboriginal right of occupancy is not a federally derived

property right because it was never guaranteed by a United States treaty or statute. The parallel

Fifth Circuit case of Burat's Heirs v. Board ofLevee Commissioners ofOrleans Levee District of

State ofthe State ofLouisiana, 496 F.2d 1336(5th Cir. 1974), is particularly instructive on this

issue. In Burat's Heirs, the Fifth Circuit affirmed a district court's dismissal for lack of federal

questionjurisdiction of the plaintiffs' declaratoryjudgment action seeking to establish title to

land settled by their ancestor before the Louisiana Purchase. Burat's Heirs v. Bd. ofLevee

Com'rs ofOrleans Levee Dist. ofState ofLa., 496 F.2d 1336, 1337 (5th Cir. 1974). The

plaintiffs in Burat 's Heirs attempted to draw a parallel between their case and Oneida /, arguing

that federal question jurisdiction existed because:

       (1) [the plaintiffs' ancestor] owned the land during French and Spanish control of
       the territory which predated the United States acquisition through the Louisiana
       Purchase; (2) an agency of the State of Louisiana unconstitutionally expropriated
       the land; and (3) there is a continuing federal interest flowing from the Treaty of
       1803, which recognized the rights of those settled in the territory, various statutes
       which outlined the procedure for perfecting title, and the fact that certain portions
       of the [ancestor's] tract remained in the public domain.

Id. at 1341. But the Fifth Circuit found that Oneida I did not support the plaintiffs' argument

because: (1) Owe/Wa / involved an Indian tribe's aboriginal right of occupancy in the land; (2) the

unconstitutional taking in Oneida / stemmed from tribe's cession of lands to the State ofNew York

without the consent of the United States, which was forbidden under the Nonintercourse Act of

1790; and (3) the factor relevant here—^the protection that the Treaty of 1803 extended to the land




                                                   •13-
of the plaintiffs' ancestor was not equivalent to that extended by the treaties between the federal

government and the tribe. Id.

        With respect to the third factor, the Fifth Circuit noted that the treaties involved in Oneida

1 "guaranteed to thetribe a right of occupancy, a present and continuing right to possession which

could not be divested except by the United States."^ Id. Then, the Fifth Circuit relied on the

Supreme Court's interpretation of the governmental obligations flowing from the Treaty of 1803

in Chouteau v. Eckhart, 43 U.S. 344 (1844), to find that the Treaty made no such guarantees for

the property rights of the inhabitants residing in the area acquired by the United States. Id.

Specifically, the Fifth Circuit relied on the following passage from Chouteau:

        inchoate claims . . . were not changed in their character, by the treaty by which
        Louisiana was acquired; that the treaty imposed on this government only a political
        obligation to perfect them; that this obligation, sacred as it may be, in any instance,
        cannot be enforced by any action of the judicial tribunals; and that the legislation
        of Congress, from 1804, to the present time, has proceeded upon this construction
        of the treaty, as is manifested by the modes adopted to investigate the claims
        through boards of commissioners, and then acting on them by legislation.

Id. (quoting Chouteau v. Eckhart, 43 U.S. 344, 358-359 (1844)). Hence, the Fifth Circuit found

that, according to Chateau, "the [Treaty of 1803] recognized that the inhabitants had certain



        ' A footnote in Owe/V/a 7explains in detail what the scope and protection of the treaties between
the federal government and the Oneida tribe:

        Three treaties with the Six Indian Nations of the Iroquois Confederacy in New York were
        alleged: the Treaty of Fort Stanwix of 1784, which provides in part that "[t]he Oneida and
        Tuscarora nations shall be secured in the possession ofthe lands on which they are settled";
        The Treaty of Fort Harmar of 1789 where the Oneida and the Tuscarora nations were
        "again secured and confirmed in the possession of their respective lands"; and the Treaty
        of Canandaigua of 1794, Art. II of which provides: "The United States acknowledge the
        lands reserved to the Oneida, Onondaga and Cayuga Nations, in their respective treaties
        with the state of New-York, and called their reservations, to be their property; and the
        United States will never claim the same, nor disturb them ... in the free use and enjoyment
        thereof: but the said reservations shall remain theirs, until they choose to sell the same to
        the people of the United States, who have the right to purchase."

Oneida /, 414 U.S. at 664 n. 3 (alterations in original).


                                                     -14-
property rights [and that] the subsequent statutes merely enabled the inhabitants to perfect those

rights." Id. Therefore, the Fifth Circuit concluded thatthe Treaty of 1803 did not by itselfextend

the same guarantees to the inhabitants' property rights as the treaties discussed in Oneida I

extended to the Indian tribes. Id.\ see also Gilo River Indian Community v. Henningson, Durham

& Richardson, 626 F.2d 708,714 (9th Cir. 1980) ("That such [possessory] rights were granted and

governed by federal treaties and laws was the basis for the Court's holding in [Oneida 7].").

       Similarlyhere, applying the same reasoningfi*om Burat's Heirs, the Court concludes that

the Treaty of Guadalupe Hidalgo did not extend the same guarantees to Mexican citizens—

allegedly including the Pueblo—^as the treaties discussed in Owe/V/of / extended to the Indian

tribes. In Tameling v. U.S. Freehold & Emigration Co., 93 U.S. 644 (1876), the Supreme Court

analyzed the governmental obligations flowing from the Treaty of Guadalupe Hidalgo:

       We have repeatedly held that individual rights of property, in the territory acquired
       by the United States from Mexico, were not affected by the change of sovereignty
       and jurisdiction. They were entitled to protection, whether the party had the full and
       absolute ownership of the land, or merely an equitable interest therein, which
       required some further act of the government to vest in him a perfect title. The duty
       of providing the mode of securing them and fulfilling the obligations which the
       [Treaty of Guadalupe Hidalgo] imposed, was within the appropriate province ofthe
       political department of the government.

Tameling v. U.S. Freehold & Emigration Co., 93 U.S. 644, 661 (1876). Simply put, the Treaty

of Guadalupe Hidalgo recognized that citizens of Mexico had certain property rights within the

ceded territory, but further acts by Congress were still required to fulfill the obligations imposed

by the Treaty—i.e. to secure the property rights of Mexican citizens by vesting in them a perfect

title. In Astiazaran v. Santa Rita Land & Mining Co., 148 U.S. 80 (1893), the Supreme Court

reasserted this interpretation of the Treaty's obligations:

       By article 8 of the treaty of Guadalupe Hidalgo ... the property of Mexicans
       within the territory ceded by Mexico to the United States was to be "inviolably
       respected," and they and their heirs and grantees were 'to enjoy with respect to it



                                                 -15-
       guaranties equally ample as if the same belonged to citizens of the United States."

       Undoubtedly private rights of property within the ceded territory were not
       affected by the change of sovereignty andjurisdiction, and were entitled to
       protection, whether the party had the full and absolute ownership of the land, or
       merely an equitable interest therein, which required some further act of the
       government to vest in him a perfect title. But the duty of providing the mode of
       securing these rights and of fulfilling the obligations imposed upon the United
       States by the treaties belonged to the political department of the government; and
       congress might either itself discharge that duty, or delegate it to the judicial
       department.

Astiazaran v. Santa Rita Land & Min. Co.y 148 U.S. 80, 81-82 (1893) (internal citations

omitted). As such, since Supreme Court precedent interprets the obligations flowing from the

Treaty of 1803 and the Treaty of Guadalupe Hidalgo in a similar way, the Fifth Circuit's holding

in Burat's Heirs is applicable here. Accordingly, the Pueblo's Complaint does not involve a

substantial federal issue from which a determination from the Court would be decisive of its

claim because the Treaty of Guadalupe Hidalgo by itself did not guarantee the Pueblo a right of

occupancy and a present and continuing right to possession.

       The Pueblo also does not allege that the United States negotiated a separate, independent

treaty with it after the Treaty of Guadalupe Hidalgo "for delimitation of their occupancy rights or

for the settlement and adjustment of their boundaries" that would constitute cleeir recognition of

their aboriginal and non-aboriginal rights of occupancy in the Property. United States v. Santa

Fe Pac. R. Co., 314 U.S. 339, 346 (1941). Supreme Court precedent indicates that the United

States did in fact negotiate such treaties with other Indian tribes that were living wholly or

partially within the Mexican land cessions to the United States. Id. at 346, n. 4.^


        Among these include:

       Treaty of July 1, 1852, 10 Stat. 979 (Apache Nation); Treaty of October 7, 1863, 13 Stat.
       673, 674 (Tabeguache Band of Utah Indians); Treaty of March 2, 1868, 15 Stat. 619, Act
       of April 29, 1874, 18 Stat. 36, Act of June 15, 1880, 21 Stat. 199 (Ute Indians); Treaty of
       June 1, 1868, 15 Stat. 667 (Navajo Tribe).


                                                   16-
        Nor does the Pueblo allege that there is any act of Congress fulfilling the obligations

imposed bythe Treaty and securing its property rights in El Paso, Texas by vesting the Pueblo a

perfect title in the Property. In contrast, Supreme Court precedent indicates that Congress did

enact such statutes for claims involving land grants in California, New Mexico, and Arizona.

See Tameling, 93 U.S. at 661 ("[In the Act of March 3,1851], Congress requiredthat all titles to

real property in California, whether inchoate or consummate, should undergo judicial

examination        It became our duty ... to decide on their validity, upon the documentary and

other evidence incorporated in the record."); see also id. at 662 ("But Congress legislated

otherwise for the adjustment of land-claims in New Mexico. By the ... [A]ct of 1854, the duty

of ascertaining their origin, nature, character, and extent was expressly enjoined upon the

surveyor-general of that Territory.... He was directed to make a full report as to the validity or

invalidity of each claim, under the laws, usages, and customs of the country before its cession to

the United States. That report,... was to be laid before Congress for such action as might be

deemed just and proper."); Santa Fe Pac. R. Co., 314 U.S. at 350 ("The 1870 Act directed the

Surveyor General of Arizona ... to ascertain and report upon the origin, nature, character, and

extent of the claims to lands in said Territory under the laws, usages, and customs of Spain and

Mexico. His report was to be laid before Congress for such action thereon as shall be deemed

just and proper.") (internal quotes omitted).^ Yet, none of these congressional acts appear to be



Id.


         ^ Further, Tenth Circuit case law indicates that other Pueblo Indian tribes secured their property
rights through the modes prescribed in these congressional acts. United States v. Thompson, 941 F.2d
1074, 1075 (10th Cir. 1991) ("The Pueblo [of Santo Domingo] trace their title to the land from a 1689
grant by Spain, which was confirmed by Congress in 1858 and patented in 1864."); Alonzo v. United
States, 249 F.2d 189, 191 (10th Cir. 1957) ("In its complaintf] the United States further alleged that prior
to the Treaty of Guadalupe Hidalgo,... the Pueblo possessed a good and complete title to a tract of land
located in the Territory of New Mexico known as the Paguate Grant or the Paguate Purchase; that the title


                                                    17-
applicable in this case.    Indeed, in its response to the City's Motion, the Pueblo confirms that

none of those congressional acts secure the property rights it nowclaims because none of them

are applicableto the El Paso area. Pueblo's Resp. in 0pp. at 14-15.

        Therefore, in the absence of any separate, independent treaty or applicable congressional

statute recognizing and guaranteeing the rights of the Pueblo to the Property, the Court lacks

authority to determine the validity of Pueblo's claim to the land. See Sprint Commun., Inc. v.

Jacobs, 571 U.S. 69, 77 (2013) ("Federal courts, it was early and famously said, have 'no more

right to decline the exercise of jurisdiction which is given, than to usurp that which is not given.'

(quoting Cohens v. Virginia, 6 Wheat. 264, 404 (1821)). That authority rests solely on Congress

and is foreclosed to federal courts. As the Supreme Court has previously noted:

        The duty of protecting imperfect rights of property under treaties such as those by
        which territory was ceded by Mexico to the United States in 1848 and 1853, in
        existence at the time of such cessions, rests upon the political, and not the judicial,
        department ofthe government. .. .To the extentonly that congress has vested them
        with authority to determine andprotect such rights can courts exercise jurisdiction.
        Where, therefore, a tribunal of limited jurisdiction is created by congress to
        determine such rights of property, a party seeking relief must present for
        adjudication a case clearly within the act, or relief cannot be given.

of the Pueblo to the lands within the Paguate Purchase was confirmed by the Act of Congress of June 21,
1860 ... as Claim No. 30 on a list of claims recommended for confirmation by the Surveyor General,
pursuant to the Act of Congressof July 22, 1854 .... That such title of the Puebloto 75,406.27 acres of
such lands was further confirmed by a patent, dated September 22, 1884, from the United States to the
Pueblo.").

            The Pueblo Lands Act of 1924, 43 Stat. 641, which particularly addresses land disputes
involving the Pueblo Indian lands, also does not appear applicable to this case. In 1924, Congress enacted
the Pueblo Lands Act "to provide for the final adjudication and settlement of a very complicated and
difficult series of conflicting titles affecting lands claimed by the Pueblo Indians of New Mexico." Mt.
States Tel. & Tel. Co. v. Pueblo ofSanta Ana, 472 U.S. 237, 240 (1985).

         Under the Pueblo Lands Act, a Public Lands Board, composed of the Secretary of the Interior, the
Attomey General, and a third person to be appointed by the President of the United States, was
established to determine conflicting claims to the Pueblo lands. Id. at 244. The Board would issue a
report setting forth the metes and bounds of the lands of each Pueblo that were found not to be
extinguished under the rules established in the Act. Id. The Act provided that the Board's reports were to
be implemented by suits to quiet title in the United States District Court for the District of New Mexico.
Id. at 245.



                                                   18-
United Statesv. City ofSanta Fe, 165 U.S. 675, 714 (1897) (emphasis added).

        And third, the Pueblo did not assert a claim under the Nonintercourse Act like the one

asserted in Oneida I. Although the Pueblo argues in its Motion that the Nonintercourse Act

applies to the land it claims. Pueblo's Mot. at 10, it is well established Fifth Circuit law that the

Pueblo cannot raise a new claim not asserted in its original complaint in a summary judgment

motion. U.S. ex rel. DeKort v. Integrated Coast Guard Sys., 475 F. App'x. 521, 522 (5th Cir.

2012) (citing Fisher v. Metro. Life Ins. Co., 895 F.2d 1073,1078 (5th Cir. 1990));see also

Gilmour v. Gates, McDonald and Co., 382 F.3d 1312, 1314-15 (11th Cir. 2004) ("[T]he

Supreme Court has mandated a liberal pleading standard for civil complaints .... This standard

however does not afford plaintiffs with an opportunity to raise new claims at the summary

judgment stage .... At the summary judgment stage, the proper procedure for plaintiffs to assert

a new claim is to amend the complaint in accordance with Fed. R. Civ. P. 15(a)."). Further, the

Pueblo's Complaint alleges facts relating only to the validity of its claim to the Property based on

the 1751 Spanish Land Grant, and not to any violations of the Nonintercourse Act. Cf. Oneida I,

414 U.S. at 664 ("It was then alleged that in 1788 the Oneidas had ceded five million acres to the

State of New York[.]... Assertedly, the 1795 cession was without the consent of the United

States and hence ineffective to terminate the Indians' right to possession under the federal

treaties and the applicable federal statutes.").

       Accordingly, as discussed supra, in the absence of any separate, independent treaty or

applicable congressional statute recognizing and guaranteeing the rights of the Pueblo to the

Property, the Court concludes that prior Supreme Court decisions have foreclosed the Court's

authority to determine the validity of Pueblo's claim to the land. Therefore, the Court concludes




                                                   19-
that it lacks subject-matter jurisdiction to adjudicate the merits of the Pueblo's claim against the

City.

                                      III.   CONCLUSION


        Accordingly, IT IS ORDERED that Defendant City of El Paso's "Motion for Summary

Judgment" (ECF No. 56) is GRANTED IN PART and DENIED IN PART. The Motion is

GRANTED as to Defendant's motion for lack of subject matter jurisdiction. The Motion is

DENIED in all other respects.

        IT IS FURTHER ORDERED that all claims asserted by Plaintiff Ysleta Del Sur Pueblo

against Defendant City of El Paso in the above-captioned case are DISMISSED WITH

PREJUDICE.


        IT IS MOREOVER, ORDERED that all pending motions, if any, are DENIED AS

MOOT.


        IT IS FINALLY ORDERED that the Clerk of the Court SHALL CLOSE this matter

after docketing the Final Judgment to be issued separately on this day.

        So ORDERED and SIGNED this                day of January 2020.




                                                  DAV!D C. GUADERRAMA
                                                  UNITED STATES DISTRICT JUDGE




                                                -20-
